Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reasons for Allowance

Applicant has amended the claims over the prior art to include language that the service provider generates a directed service policy. The language of the amendment is: “the intelligent gardening system is configured to communicate with one or more external devices that each acquire corresponding data generated by the intelligent gardening system and that generate corresponding one or more data application policies based on the corresponding data, a first external device of the one or more external devices is a service provider device, and a first data application policy generated by the service provider device comprises a directed service policy that is based on demand information of several garden systems.” This amendment is incorporated into both independent claims 1 and 21, wherein both claims include elements of an intelligent gardening system with multiple sensors capable of autonomously moving in the gardening area on a self-moving device wherein a control center communicates with the sensors and the gardening apparatuses to form an Internet of Things. These elements including the amended portion is novel and non-obvious. Applicant’s arguments filed on 11/16/2021 are fully considered and are persuasive. The applicant has also filed a terminal disclaimer to obviate the double patenting rejection for patent 10,791,684.  The rejections of independent claims 1, 21, and subsequent dependent claims are withdrawn. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116